—Application by the appellant for a writ of error coram nobis to vacate a *669decision and order of this Court dated January 19, 1993 (People v Yoon Soo Chang, 189 AD2d 843), affirming a judgment of the Supreme Court, Kings County, rendered January 4, 1991, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.